Citation Nr: 1105005	
Decision Date: 02/07/11    Archive Date: 02/14/11	

DOCKET NO.  03-04 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability, to include as due to service-connected retinitis 
pigmentosa. 

2.  Entitlement to a higher level of special monthly 
compensation.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from May 1974 to June 1977.

In a December 2005 decision, the Board of Veterans Appeals 
(Board) denied entitlement to service connection for a bilateral 
hearing loss disability, to include as due to service-connected 
retinitis pigmentosa, and entitlement to a higher level of 
special monthly compensation.  The Veteran and his then 
representative appealed the decision to the U.S. Court of Appeals 
for Veterans Claims (Court).

In July 2007, the Veteran's attorney and VA filed a Joint Motion 
to Remand (JMR) the Board's decision for adjudication.  The Court 
granted the Joint Motion that same month and remanded the case to 
the Board for compliance with its instructions.  

In a JMR dated in September 2010, the case was again remanded to 
the Board for compliance with instructions therein.  

For reasons which will be set forth below, the matter is once 
again remanded to the RO via the Appeals Management Center in 
Washington, D.C.  The Veteran will be notified should further 
action be required.

REMAND

The VA physician who examined the Veteran in February 2008 and 
provided an addendum opinion in February 2009 and April 2009 
stated that he and another physician were both of the same 
opinion that there was "clear and convincing evidence that the 
Veteran's preexisting bilateral hearing loss did not increase in 
severity due to service, but any possible changes would be due to 
the natural progress of the disease."  The examiner did not make 
an exact finding that the increase in disability was due to the 
natural progress of the hearing loss disability.  Elaboration as 
to this question is in order.


Accordingly, the case is REMANDED for the following:

1.  The Chief of Audiology at the VA 
Medical Center in Dallas and the VA 
physician who examined the Veteran in 2008 
should be contacted and asked to review the 
record once again and state whether there 
was a preexisting bilateral hearing loss 
disability, the nature of the disability, 
and whether any increase in the hearing 
loss was clearly and unmistakably the 
product of natural progress or there was 
aggravation of the preexisting hearing loss 
during the Veteran's service.  

2.  Thereafter, the claim should be 
readjudicated by VA, to include the claim 
with regard to a higher level of monthly 
compensation.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and the case should then be returned to the 
Board if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



